Citation Nr: 1448506	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  12-07 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.  

2.  Entitlement to service connection for a cervical spine disorder.  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 to March 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

This case was previously remanded by the Board in December 2013 for additional development and now returns for final appellate review.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

As noted in the December 2013 remand, the Veteran indicated in his March 2012 substantive appeal (VA Form 9) that he desired a Board video-conference hearing.  As such, a hearing was scheduled in November 2012.  A review of the Veterans Appeals Control and Locator System (VACOLS) reveals that the Veteran failed to appear for his scheduled hearing.  Therefore, his request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.702(d) (2014).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran also has an electronic Virtual VA paperless claims file.  A review of the documents in Virtual VA reveals that all documents are either duplicative of the evidence in the VBMS file or irrelevant to the issues on appeal.  


FINDINGS OF FACT

1.  A lumbar spine disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of the Veteran's discharge from service.

2.  A cervical spine disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of the Veteran's discharge from service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  

2.  The criteria for service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an October 2010 letter, sent prior to the issuance of the initial unfavorable decision in August 2011, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In this regard, the Veteran's service treatment records as well as post-service private treatment records have been obtained and considered.  In the December 2013 remand, the Board noted the Veteran's reports of treatment by a chiropractor for his back and neck in 1969 in Illinois as well as continued treatment from two different chiropractors in Colorado, periodic cortisone shots from the 1980s to 2000s, and a low back surgery in 2002.  The Board noted that these treatment records were not associated with the record and needed to be obtained after retrieving authorization from the Veteran.  Subsequently, a letter was sent to the Veteran in December 2013, advising him of the need for these records and requesting that he provide authorization forms so to allow VA to obtain such records or submit the records himself.  No response from the Veteran was received.  The duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a Veteran wishes help, he cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  Therefore, the Board finds that VA has satisfied the duty to assist in this regard.  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran was afforded a VA examination in August 2011 with an addendum opinion in February 2014.  As will be discussed further herein, the Board previously determined that the August 2011 VA examination and accompanying opinion was inadequate to decide the claim.  However, the Board finds that the February 2014 addendum opinion is adequate for adjudication purposes.  In this regard, the examiner proffered an opinion that considered all of the pertinent evidence of record, to include statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

As noted in the Introduction, in December 2013, the Board remanded the case so as to obtain an addendum VA opinion and to obtain private treatment records.  In this regard, the Board found that the August 2011 VA examiner's opinion did not take into account the Veteran's statements regarding his symptoms which began in service and continued thereafter.  The Board remanded this case so that an opinion addressing such statements could be obtained.  This was accomplished in February 2014, and, as discussed previously, that opinion is adequate for adjudication purposes.  Also, as noted above, the Veteran was sent a letter regarding the private treatment records needed; however, no response from the Veteran was received.  The issues were readjudicated in a March 2014 supplemental statement of the case thereafter.  Therefore, the Board finds that the December 2013 remand directives have been substantially complied with, such that no further action is necessary in this regard.  See D'Aries, supra.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.  

II.  Analysis

The Veteran contends that he currently suffers from lumbar spine and cervical spine disorders due to his military occupation specialty as a paratrooper in service.  He reported completing 15 jumps with occasional rough landings, including one where he landed in trees.  He noted another particular landing in which he was unable to properly activate his parachute and landed with his back receiving the brunt of the fall.  Therefore, the Veteran alleges that service connection is warranted for such disorders.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id., see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].  

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease listed at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 13331 (Fed. Cir. 2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Turning first to whether the Veteran has a current disability of the lumbar and cervical spine, an August 2011 VA examiner diagnosed the Veteran with degenerative disc disease and spinal stenosis of the cervical spine and degenerative disc disease of the lumbar spine.  The examiner also noted that x-rays showed arthritis in both the cervical and lumbar spine.  The x-ray of the cervical spine further revealed status post multilevel cervical corpectomy with multilevel degenerative cervical spondylosis, and an x-ray of the lumbar spine revealed advanced multilevel degenerative spondylosis with 9-10 degree lumbar dextroscoliosis and artherosclerosis.  The Board, thus, finds that the Veteran has current diagnoses of lumbar spine and cervical spine disorders.  

With regard to the in-service element, the Board notes the Veteran's DD Form 214 indicates he was awarded a Parachutist Badge, thus corroborating his reports of multiple parachute jumps while in service.  Furthermore, the Veteran's service treatment records dated January 1965 reported a jump injury resulting in pain to his left groin, which also corroborates the Veteran's reports of parachute jumps.  Thus, the Board acknowledges an in-service incident.  

The question that remains is whether there is a nexus, or link, between the Veteran's current lumbar spine and cervical spine disorders and his military service, to include his acknowledged in-service parachute jumps.  The evidence of record related to nexus includes VA examiner opinions.  With respect to the Veteran's cervical spine disorder, the August 2011 VA examiner noted the Veteran reported experiencing "tingling" in his neck after a hard landing in service.  The Veteran further stated that over the years he would experience tingling in the area, and in 2008, he started having problems with numbness in his left fingers.  The Veteran noted that he did not seek treatment in service because the tingling went away.  With respect to the Veteran's lumbar spine disorder, the examiner noted the Veteran's report of occasional lower back pain after landing wrong while parachuting in service.  The Veteran reported that as he got older, his lower back got worse, and he started experiencing sciatica in the mid-1990s.  

In regard to both the Veteran's lumbar spine and cervical spine disorders, the examiner opined that they were less likely as not incurred in or caused by his military service.  In support of such opinion, the examiner stated that there were no visits or complaints of neck or back pain in the Veteran's service treatment records.  The examiner further noted that the Veteran's neck symptoms started in 2008 or 2009, 43 years after service, and his back symptoms started in the mid-1990s, approximately 30 years after service, and there were no records of complaints, evaluations, or treatments for neck or back pain in the interval.  The examiner also indicated that the Veteran's degenerative condition could simply be from aging.  

As discussed above, the Board found in the December 2013 remand that the August 2011 VA opinion did not take into account the Veteran's statements regarding his symptoms in service and thereafter, and thus an addendum opinion was needed.  

In a February 2014 addendum opinion, the VA examiner opined that the Veteran's cervical spine and lumbar spine disorders were less likely than not incurred in or caused by his military service.  The examiner stated that the previous rationale still stood.  The Veteran's statements made throughout the appeal period were considered.  The examiner noted that no further new documentation was found pertaining to treatment during the years immediately after service until the mid-1990s.  The examiner observed that the Veteran's service treatment records contained a January 1965 Report of Medical History in which the Veteran reported that his health was very good.  The examiner further noted that, while the Veteran reported dealing with pain on his own after bad falls during service, his service treatment records showed he was treated in January 1965 for a groin injury after a parachute jump.  He also reported a foot injury in May 1962 that he incurred while participating in sports.  The examiner opined that it was likely that, if the Veteran had sustained such damage, especially to his cervical spine, as a result of bad falls, he would have required surgical intervention much sooner than forty years afterwards.  The examiner noted the Veteran's reports of sedentary work after his military service and stated that one does not need to engage in laborious jobs or sports to injury his back.  In fact, she indicated that sedentary jobs could actually make this more of a possibility due to deconditioning, especially since the Veteran reported that he did not participate in any kind of activity that would injury his back, indicating a mostly sedentary lifestyle.  The examiner concluded that there was simply no rational, direct evidence that would support a correlation of the Veteran's neck and back problems to performing parachute jumps 30-40 years earlier.  

The Board accords great probative weight to the VA examiner's opinion as she considered all of the pertinent evidence of record, to include statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, in light of the above, the Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's current lumbar spine and cervical spine disorders and his military service, including in-service parachute jumps.  

Moreover, to the extent that the Veteran has alleged a continuity of cervical spine and lumbar spine symptomatology since military service, the Board finds such statements to be not credible as they are inconsistent with the contemporaneous evidence of record and made under circumstances indicating bias or interest.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Specifically, the Board notes that the Veteran did not report any neck or back pain in service, though he did report left groin pain after a particular parachute jump.  Thus, it is reasonable that if he were experiencing neck or back pain, he likely would have reported that as well.  Moreover, when the Veteran was examined at the time of separation from service in January 1965, nothing was noted related to his neck or back.  He reported that same month that his present health was very good in a report of medical history.  After his separation from service, the evidence of record shows no diagnosis of a cervical spine disorder until 2008 and no diagnosis of a lumbar spine disorder until the mid-1990s.  Rather, it is not until he filed a claim for compensation benefits that he alleged such a continuity of symptomatology. 

Furthermore, there is nothing in the record to show that arthritis of the cervical or lumbar spine manifested to a compensable degree during the one-year period following the Veteran's separation from service.  In this regard, the Veteran reported receiving treatment from a chiropractor in 1969, which is still almost 5 years after his separation from service.  This is the earliest indication he has given of problems with his neck and back.  Therefore, presumptive service connection is not warranted, to include based on continuity of symptomatology.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

In its analysis, the Board has considered the Veteran's statements linking his military service to his current cervical spine and lumbar spine disorders.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In the present case, the Veteran is competent to report the cervical spine and lumbar spine symptoms he has experienced and when those symptoms began, as well as in-service injuries as a result of parachute jumps.  This is because these things require only personal knowledge, as they come to him through his senses.  See Layno, 6 Vet. App. at 470.  However, the Veteran is not competent to attribute his cervical spine and lumbar spine disorders to any instance of his military service, to include such parachute jumps.  He has not demonstrated that he is an expert in discussing the etiology of spinal disorders and is a layperson in this regard.  While it is in error to categorically reject layperson nexus evidence as incompetent, the Board is allowed to consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer).  

The Veteran's statements linking his current cervical spine and lumbar spine disorders to his military service are not within the realm of knowledge of a layperson.  Rather, such is a complex question that requires expertise.  Specifically, it involves knowledge regarding the impact of a past trauma on the spine over the years.  Thus, the opinions of the VA examiner are the only competent evidence of record related to the nexus element.     

As such, as the Veteran's cervical spine and lumbar spine disorders are not shown to be causally or etiologically related to any disease, injury, or incident in service and arthritis did not manifest to a compensable degree within one year of the Veteran's discharge from service, service connection for such disorders is not warranted.  In reaching this decision, the Board considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for cervical spine and lumbar spine disabilities.  Thus, that doctrine is not applicable in the instant appeal, and the Veteran's claims are denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for a lumbar spine disorder is denied.  

Service connection for a cervical spine disorder is denied.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


